Citation Nr: 0726142	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  04-34 548	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for postoperative 
herniated nucleus pulposus of the lumbar spine, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel





INTRODUCTION

The veteran had active military service from May 1958 to 
January 1959, and from June 1960 to February 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

This case was remanded by the Board in April 2007.  


FINDING OF FACT

On July 18, 2007, the Board was notified that the appellant 
died in September 2006.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).

As noted above, this case was remanded by the Board in April 
2007, before the Board was notified of the veteran's death.  
Board decisions may be vacated on request of the appellant or 
on the Board's own motion.  38 C.F.R. § 20.904 (2006).  
However, the April 2007 remand was in the nature of a 
preliminary order and did not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2006).  Being a preliminary order as opposed to a decision, 
the April 2007 remand need not be vacated by the Board.  
Nevertheless, the effect of this dismissal on account of the 
veteran's death is to make moot the April 2007 remand order.  
No further action needs to be taken by the RO.


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


